          Case 1:20-cr-00133-JSR Document 13 Filed 02/21/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                         February 21, 2020

BY ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

    Re:      United States v. Frederick L. Scheinin, 20 Cr. 133 (LGS)

Dear Judge Schofield,

        The parties jointly write in response to the Court’s February 19, 2020 order to propose
schedules for: (i) the production of discovery; (ii) the filing of pretrial motions; and (iii) the initial
status conference.

  I.      Discovery

       Discovery in this matter includes, among other things, electronic and recorded
communications between the defendant and an undercover law enforcement officer, photographs
of physical items seized from the defendant’s person and from his office, cellphone location
information associated with the defendant’s cellphone, various subpoena returns, multiple search
warrant applications, search warrant returns from multiple providers of electronic communications
services, and contents extracted from approximately twenty electronic devices and electronic
storage devices seized from the defendant’s person, his residence, and place of work. The full
volume of records on these devices is not yet known to the Government. Nor does the Government
know how many of these devices are encrypted or password protected.

        The Government expects to be in a position to produce most of the discovery by February
28, 2020. However, some of the discovery materials are not yet in the Government’s possession,
including some of the search warrant returns and extractions of records obtained on the defendant’s
electronic and storage devices. Accordingly, the parties propose that the Government commence
rolling productions of discovery on February 28, 2020, with the goal of substantially completing
the production of discovery by March 27, 2020.

 II.      Pretrial Motions

        In light of the voluminous discovery in this matter, the parties propose that the defendant’s
pretrial motions be filed by June 26, 2020.


                                                                                                 06.20.2018
          Case 1:20-cr-00133-JSR Document 13 Filed 02/21/20 Page 2 of 2

                                                                                          Page 2



III.   Initial Status Conference

       Based on the forgoing, the parties request that the Court schedule the initial status
conference for one of the following dates: July 13, 2020, July 14, 2020, or July 15, 2020.

        Finally, the Government respectfully requests that time be excluded under the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), between the filing of the Court’s scheduling order and the date of
the initial status conference. The Government submits that the ends of justice served by the
exclusion outweigh the best interests of the public and the defendant in a speedy trial, because,
among other reasons, it will permit defense counsel time to review discovery, consider possible
motion practice, and file such motions. Mr. Scheinin’s attorney, Tamara Giwa, consents to this
request.


                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         by: _____________________________
                                             Nicholas W. Chiuchiolo
                                             Assistant United States Attorney
                                             (212) 637-1247


cc: Tamara Giwa, Esq. (by ECF)




                                                                                          06.20.2018
